Citation Nr: 0930563	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-32 465	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 20, 2002, for 
the grant of a total disability rating due to individual 
unemployability (TDIU) based upon compensation under 38 
U.S.C.A. § 1151.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Hachey, Counsel




INTRODUCTION

The Veteran served on active duty from July 1978 to November 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).  The case was previously 
before the Board in August 2006 at which time the Board 
remanded the issue on appeal for additional development.  
That development having been completed, the case is now once 
again before the Board.


FINDINGS OF FACT

1.  A February 11, 2000, VA treatment note constitutes an 
informal claim for TDIU.  

2.  The Veteran first met the schedular criteria for TDIU on 
June 20, 2002; the record does not demonstrate that he was 
unemployable prior to June 20, 2002, so as to warrant 
referral for extraschedular consideration.  


CONCLUSION OF LAW

An effective date for TDIU prior to June 20, 2002, is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.400(o), 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1) (2008).  

VA satisfied its VCAA duty to notify obligations with 
respect to the Veteran's earlier effective date claim for 
TDIU by way of letters dated in March 2006 and January 2007.  
These letters specifically advised the Veteran of how VA 
assigns effective dates, and outlined his responsibilities 
and those of VA in obtaining evidence.  

With respect to the timing of the notice, the Board 
acknowledges that both the March 2006 and January 2007 
letters were issued following initial adjudication of the 
Veteran's TDIU claim.  The Veteran has not, however, alleged 
that he was prejudiced by the timing of the notice.  In any 
event, the Veteran's earlier effective date claim was 
readjudicated in an October 2007 Supplemental Statement of 
the Case, several months after the most recent VCAA notice 
letter was issued.  This readjudication cured any timing 
concern.  See Mayfield v. Nicholson, 444 F.3d 1328, 1334 
(Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 
377 (2006) (noting that VCAA timing defects can be cured by 
readjudication following issuance of compliant notice).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has also been identified and 
obtained, to the extent possible.  The evidence of record 
includes VA outpatient treatment records and the reports of 
multiple VA examinations.  Extensive records from the Social 
Security Administration (SSA) were also obtained following 
the Board's August 2006 remand.  The Veteran and his 
representative have not identified any other outstanding 
relevant evidence.

The Board's August 2006 remand also requested that the 
Veteran be provided "with the appropriate application forms 
for completing his [earlier effective date] claim."  
To date, the Veteran has not been furnished these forms.  
The Board does not, however, believe that remand of the case 
for compliance with this aspect of its prior remand is 
appropriate.  As explained in detail below, the Board has 
determined that a February 11, 2000, VA treatment note 
served as an informal TDIU claim.  Even if the Veteran were 
to complete and return the proper application forms, the 
date of claim would still be no earlier than the February 
11, 2000, informal claim.  See 38 C.F.R. § 3.155(a) (2008) 
(providing that a formal claim will be deemed as having been 
filed as of the date of receipt of an informal claim, if it 
is received within one year from the date it was sent to the 
claimant).  As such, an additional remand to provide the 
Veteran with "appropriate applications forms" would only 
serve to delay final adjudication of the appeal, with no 
benefit flowing to the Veteran.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (noting that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).  Under these 
circumstances, VA has satisfied its duty to assist and 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Earlier Effective Date for TDIU

The Veteran was first awarded compensation for right leg 
femoral neuropathy under the provisions of 38 U.S.C.A. § 
1151 in a June 1994 rating decision.  A 20 percent 
disability rating was assigned, effective February 21, 1992.  
The June 1994 rating decision essentially determined that 
the Veteran's right femoral neuropathy was a direct result 
of an inguinal hernia surgery conducted at a VA facility.  
The February 21, 1992, effective date assigned for the 20 
percent rating was the same as the date of the surgery.  

A January 2003 rating decision subsequently increased the 
disability rating to 70 percent and granted TDIU, both 
effective June 20, 2002.  This appeal stems from the 
Veteran's disagreement with the June 20, 2002, effective 
date assigned for TDIU.  The Veteran essentially contends 
that he has not been able to work since the February 21, 
1992, surgery that caused his right femoral neuropathy, and 
that TDIU should be assigned from that date.  He also 
contends that he has been receiving Social Security 
disability benefits since the February 1992 surgery and 
that, as a result, an effective date for TDIU in February 
1992 would be appropriate.  

Governing law and regulations regarding entitlement to TDIU 
provide that total disability ratings may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, in 
pertinent part, if there is only one such disability, 
the disability shall be rated at 60 percent or more, and 
that, if there are two or more disabilities, there shall be 
at least one disability rated 40 percent or more, and 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2008).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted to the Director of the Compensation and Pension 
Service for extraschedular consideration.

A TDIU claim is essentially a claim for an increased rating.  
See Hurd v. West, 13 Vet. App. 449 (2000) (holding that a 
claim for TDIU is a claim for increased compensation, and 
the effective date rules for increased compensation apply to 
a TDIU claim); see also Norris v. West, 12 Vet. App. 413 
(1999).  The effective date of an award of increased 
disability compensation is the earliest date that it is 
factually ascertainable that an increase in disability has 
occurred, if a claim is received within one year thereof.  
Otherwise, it is the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(o) (2008).

The effective date for an award of TDIU is therefore based 
primarily on two factors: the date of claim and the date 
entitlement arose.  With respect to the date of claim, the 
Veteran initially claimed entitlement to TDIU in April 1996 
in conjunction with an increased rating claim.  See VA Form 
21-4138, received April 15, 1996.  The RO responded with an 
April 1996 letter to the Veteran explaining that if he 
wanted to be considered for a TDIU, he would have to 
complete and return an enclosed VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  The Veteran did not return the requested 
information within one year of the RO's April 1996 letter.  
As such, his April 1996 TDIU claim is considered abandoned.  
38 C.F.R. § 3.158(a) (2008).  Indeed, 38 C.F.R. § 3.158(a) 
states that where evidence requested in connection with a 
claim for an increase is not furnished within one year after 
the date of request, the claim will be considered abandoned, 
and after the expiration of the one year, further action may 
not be taken unless a new claim is received.  

Subsequently, in conjunction with an increased rating claim 
filed by the Veteran in 1997, the Veteran underwent a VA 
examination on January 28, 1998, to determine the nature and 
severity of his right femoral neuropathy.  Because the 
January 28, 1998, VA examination report addressed the 
Veteran's complaints of unemployability, such constituted an 
informal claim for TDIU.  See 38 C.F.R. § 3.157(b)(1) (2008) 
(providing that a VA examination report will be accepted as 
an informal claim for benefits when the examination is 
related to a previously-established service-connected 
disability); see also Servello v. Derwinski, 3 Vet. App. 
196, 200 (1992) (holding that a VA examination report 
constituted an informal claim for TDIU).  

Following the January 1998 informal TDIU claim, a March 1998 
rating decision denied the Veteran a disability rating in 
excess of 20 percent for his right femoral neuropathy.  
While the March 1998 rating decision did not explicitly 
address entitlement to TDIU, it is deemed to have denied the 
pending January 1998 TDIU claim in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Ingram v. Nicholson, 21 Vet. App. 232 
(2007).

In Ingram, which was decided following the Board's August 
2006 remand, the Court noted that an appellant who receives 
a disability rating that is less than 100 percent has notice 
of how his conditions have been rated and of the opportunity 
to appeal.  Id. at 248.  The Court reasoned that "[e]ven if 
[the appellant] does not have a clear understanding of TDIU, 
he does have a clear statement of which disability is being 
rated and the fact that the Secretary has declared it to be 
less than 100 [percent] disabling . . . [h]ence, an 
appellant's ignorance of a particular reason for the denial 
of [TDIU] does not preclude him from understanding that an 
appealable decision has been made concerning his claims."  
Id.  

Applying the Court's reasoning in Ingram to the present 
case, the assignment of a less than total rating for the 
Veteran's right femoral neuropathy in the March 1998 rating 
decision constituted a recognition of the substance of the 
informal TDIU claim in such a way that the Veteran could 
deduce it had been adjudicated.  Because the Veteran did not 
appeal this rating decision, it became a final denial of the 
informal January 1998 TDIU claim.  Cf. Deshotel v. 
Nicholson, 457 F. 3d 1258, 1261 (Fed. Cir. 2006) (holding 
that "where the Veteran files more than one claim with the 
RO at the same time, and the RO's decision acts (favorably 
or unfavorably) on one of the claims, but fails to 
specifically address the other claims, the second claim is 
deemed denied, and the appeal period begins to run").

The record includes only two written communications from the 
Veteran between the March 1998 rating decision and the 
currently-assigned effective date for TDIU, June 20, 2002.  
See VA Forms 21-686c and 21-4138, both received in May 1998.  
Neither mentions entitlement to TDIU or otherwise discusses 
unemployability.  These communications therefore do not 
constitute TDIU claims, either formal or informal.  

The record does, however, include a February 11, 2000, VA 
treatment note from a social worker which notes the 
Veteran's right leg disability and his contention of 
unemployability.  As such, the February 21, 2000, treatment 
note constitutes an informal TDIU claim.  See 38 C.F.R. 
§ 3.157(b)(1) (2008); see also Servello, supra.  

Having established that the date of the TDIU claim was 
February 11, 2000, the Board's inquiry turns to the matter 
of when entitlement arose; namely, when it became factually 
ascertainable that the Veteran was unemployable due to his 
right femoral neuropathy.  As noted above, entitlement to 
TDIU may be established within one year prior to the date of 
claim (i.e. from February 11, 1999), depending on the 
evidence.  See 38 C.F.R. § 3.400(o) (2008).

In determining the date entitlement arose, the Board first 
notes that the Veteran did not meet the schedular criteria 
for TDIU under 38 C.F.R. § 4.16(a) until June 20, 2002 - the 
effective date of the increase of his schedular rating from 
20 to 70 percent.  The Board's inquiry will therefore focus 
on whether the Veteran was unemployable between February 11, 
1999 (one year prior to the date of the informal claim) and 
June 20, 2002 (the current effective date of TDIU) so as to 
warrant referral of the claim for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  Cf. Bowling v. 
Principi, 15 Vet. App. 1, 10 (2001) (holding that the Board 
cannot assign a TDIU rating under 38 C.F.R. § 4.16(b) in the 
first instance without first referring the claim to the 
Director of the Compensation and Pension service for 
extraschedular consideration).  

The record indicates that the Veteran left his job as an 
iron worker following his February 1992 surgery.  Treatment 
records from 1992 to the present consistently note his 
complaints of significant pain, weakness, and numbness in 
the right lower extremity.  Muscle atrophy and limited range 
of motion, especially in the right hip, have also been 
routinely noted.  The medical record also reflects the 
Veteran's complaints of limited mobility, easy fatigability, 
and that he walks with a cane.  Functional capacity 
assessments from SSA conducted by various physicians in 
August 1992, February 1997, February 2002, and March 2002 
also note that the Veteran cannot engage in climbing 
ladders, ropes, or scaffolding due to his right lower 
extremity symptomatology, and that he can only occasionally 
engage in balancing, stooping, kneeling, crouching, and 
crawling.  

Given these limitations, the Board acknowledges that the 
Veteran was unable to engage in physically-demanding 
employment, including his former position as an iron worker, 
during the relevant period at issue.  The record does not, 
however, indicate that the Veteran was unable to perform 
less physically-demanding work during this time.  

Despite the Veteran's complaints of the inability to stand 
or walk in the employment context, multiple physicians have 
indicated that the Veteran would be able to stand or walk 
for at least two hours per day out of an eight hour workday.  
See, e.g., SSA Functional Capacity Assessments, dated in 
August 1992 and March 2002; Evaluation by Dr. R.M., dated in 
February 1997; Evaluation by Dr. J.D., dated in February 
2002.  Dr. R.M. specifically indicated that the Veteran 
could stand and walk four hours per day with the aid of an 
assistive device.  The same physicians noted that the 
Veteran was occasionally able to lift and/or carry 
20 pounds, frequently lift or carry 10 pounds, and sit for 
at least six hours in an eight hour workday.  No upper 
extremity limitation was noted.  The March 2002 Functional 
Capacity Assessment specifically notes that there was 
sufficient evidence of sedentary residual functional 
capacity.  As such, there is strong evidence that while 
Veteran's right femoral neuropathy precludes manual labor, 
it would not prevent him from performing less physically-
demanding work.  

The record also indicates that although the Veteran spent a 
significant portion of his career doing manual labor, he 
does have various skills and training that could translate 
into sedentary work.  In his later years as an iron worker, 
the Veteran served as a foreman supervising as many as 50 
people.  See SSA Form 3368-BK, dated in December 2006.  This 
position also required him to write and complete reports and 
use technical knowledge.  Id.  Moreover, the Veteran has a 
two-year college degree.  See Evaluation from Dr. J.D. at 2; 
SSA Form 3368-BK, dated in November 2001.  Given this 
background, there is strong evidence that the Veteran's 
employment potential is not limited to manual labor.

The Board also finds it significant that the Veteran was 
actually employed during part of the relevant period at 
issue.  Indeed, SSA records obtained following the Board's 
remand indicate that the Veteran performed various periods 
of full-time employment following his February 1992 surgery.  

Although the Veteran contends that he has been completely 
unable to work since his surgery, SSA records reflect that 
the Veteran worked 40 hours per week as a delivery driver 
from 1998 to January 1999.  See SSA Form 3368-BK, dated in 
November 2001 (the Veteran did not specify his exact start 
date in 1998 on this form).  While the Veteran contends that 
he had to leave this position due to severe right lower 
extremity pain, he again sought employment as a delivery 
driver and worked 40 hours per week in this capacity from 
December 1999 to some time in 2001.  See SSA Form 821-BK, 
dated in December 2006 (the Veteran did not specify the 
exact month in 2001 that he ceased employment on this form).  
Such employment indicates that the Veteran was not 
unemployable during this time.  Moreover, even assuming that 
the Veteran left his delivery driver positions due to his 
right leg symptomatology, as noted above, the evidence 
indicates that he could have performed sedentary work which 
did not involve climbing in and out of a delivery truck and 
carrying packages.

Even after the current effective date for TDIU, the 
Veteran's SSA records note that he worked as a "canvasser" 
during the 2004 elections.  Id. at 2.  The position required 
the Veteran to work four hours per day, five days a week, 
and lasted from September to October of that year.  The 
Veteran indicated that he stopped working at this position 
because the election was over.  He left blank a box on the 
SSA form wherein he could have indicated that his medical 
condition forced him to leave this position.  Id.  

SSA records also include the Veteran's report that he worked 
at a grocery store for 40 hours per week from October 2003 
to late February 2004, apparently as temporary employment 
during a strike.  See SSA Form 821-BK, dated in December 
2006; SSA Form 3368-BK, dated in December 2006.  While the 
Veteran indicated on one SSA form that he left this position 
due to right leg pain, on another SSA form he noted that he 
left because the strike had ended and failed to check the 
box indicating that his medical condition forced him to 
quit.  Id.  

Although the issue of entitlement to TDIU is not currently 
before the Board, but rather its effective date, the fact 
that the Veteran worked for several months in 2003 and 2004 
strongly suggests that the Veteran was not unemployable 
prior to June 20, 2002 - particularly since the medical 
record does not indicate any significant improvement in the 
Veteran's symptoms in the years leading up to this period of 
employment.  To the contrary, the Veteran appears to be 
contending that his disability picture has continually 
worsened over time.  

Moreover, this employment, particularly the Veteran's work 
as an elections canvasser, further supports the Board's 
finding that the Veteran is capable of performing sedentary 
work.  

The Board has also considered the February 11, 2000, 
statement from a VA social worker that the Veteran is 
unemployable and statements made by the November 2002 VA 
examiner to the affect that the Veteran "has not worked a 
single day since the [February 1992] surgery" and that he 
"has not been able to use [his right] leg in a functional 
way to sustain a living since the injury."  However, 
neither clinician reviewed the Veteran's SSA records in 
making their respective determinations, particularly his 
relevant employment history and functional capacity 
assessments.  Given the Veteran's work history reflected in 
his SSA records, such statements are unsupported by the 
record.  See generally Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (noting that the Board may reject a medical 
opinion which is based on an inaccurate factual premise).  
Indeed, SSA records reflect that the Veteran was actually 
working at the time the social worker opined that he was 
unemployable.  See SSA Form 821-BK, received in December 
2006, at 3.  

Moreover, neither clinician specifically addressed whether 
the Veteran could perform sedentary work.  Given the 
Veteran's educational background, supervisory experience, 
and the SSA functional capacity assessments which indicate 
that the Veteran could perform sedentary employment, such 
considerations are of particular importance.  The failure of 
the VA social worker and November 2002 VA examiner to 
specifically address this issue renders their opinions of 
limited probative value.  See generally Hernanadez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) (noting that in assessing 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight of the credibility 
of the evidence).

The Board has lastly considered the veteran's contentions to 
the affect that because SSA awarded him compensation for 
unemployability as early as February 1992, TDIU should be 
granted from that time.  The Board, however, is not bound by 
the findings of unemployability made by other Federal 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991).  In the instant case, given the 
functional capacity assessments which indicate that the 
Veteran can perform sedentary work, his relevant education 
and experience, and his actual employment during part of the 
relevant period at issue, the Board finds that the Veteran 
was not unemployable prior to June 20, 2002.  In any event, 
SSA records suggest that the Veteran has not been 
continually in receipt of benefits since 1992.  To the 
contrary, the record suggests that the Veteran's SSA 
benefits were suspended during his periods of employment.  
See, e.g., SSA Form 821-F4, dated in July 1998 (including 
the Veteran's request for reinstatement of benefits after a 
period of employment).

In short, based on the entire record, the Board concludes 
that the Veteran was not unemployable prior to June 20, 
2002, so as to warrant referral for extraschedular 
consideration under 38 C.F.R. § 4.16(b).  Thus, although the 
date of the TDIU claim was February 11, 2000, the date 
entitlement arose was not earlier than June 20, 2002, the 
date that the Veteran met the schedular requirements for 
TDIU.  Entitlement to an earlier effective date for TDIU is 
accordingly denied.


ORDER

Entitlement to an effective date prior to June 20, 2002, for 
the grant of TDIU is denied.



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


